Citation Nr: 1732174	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  07-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus type II. 

5.  Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Jonathan M. Bruce, Attorney at Law



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to August 1991.  He also had additional service in the Puerto Rico Army National Guard, with verified periods of active duty for training (ADT) from October 10, 1976 to February 14, 1977; July 11, 1987 to July 25, 1987; July 8, 1989 to July 22, 1989; June 25, 1990 to July 2, 1990; July 7, 1990 to July 21, 1990; November 18, 1990 to November 20, 1990; February 3, 1992 to February 6, 1992; June 27, 1992 to July 11, 1992; September 12, 1992 to September 26, 1992; June 24, 1993 to June 25, 1993; June 27, 1993 to July 28, 1993; June 26, 1994 to July 10, 1994; September 12, 1994 to September 25, 1994; June 25, 1995 to July 9, 1995; May 26, 1996 to June 6, 1996; March 1, 1997 to March 15, 1997; May 17, 1998 to May 31, 1998; September 24, 1998 to September 30, 1998; April 19, 1999 to May 3, 1999; September 8, 1999 to September 10, 1999; and September 13, 1999 to September 24, 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded these claims to the RO for further evidentiary development in April 2010 and January 2013.  They have been returned for additional appellate review. 

The issues of entitlement to service connection for a lumbar spine disability, hypertension, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have diabetes mellitus due to an incident of his active duty service.  

2.  The preponderance of the evidence reflects that the Veteran does not have a heart disability due to an incident of his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met, and service connection for this disability cannot be presumed.  38 U.S.C.A. §§ 101(24), 106, 1101, 1106, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a heart disability have not been met, and service connection for this disability cannot be presumed.  38 U.S.C.A. §§ 101(24), 106, 1101, 1106, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in a June 2006 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained for his only period of active duty.  Service treatment records have also been obtained dating from the 1980s which cover every period of ADT except for October 1976 to February 1977.  A May 2010 Department of Veterans Affairs Request for Information contains a response that all available service treatment records had been mailed.  A February 2012 memorandum from the Puerto Rico National Guard verifies that they do not possess the Veteran's health file.  A March 2012 VA Memorandum outlines the steps taken to obtain the service treatment records for this period, and then made a formal finding that they are unavailable.  The Board can only conclude that all available service treatment records are in the record.  The Board also observes that the Veteran does not claim that either his diabetes mellitus or heart disability began during this period of ADT, and his initial claim relates all of his disabilities to the active duty from November 1990 to August 1991.   Thus, there has been substantial compliance with the Board's prior remand directives to obtain additional records.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not been afforded VA examinations of his diabetes mellitus or heart disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, VA was not obliged to provide examinations for the diabetes mellitus or the heart disability.  Although VA treatment records dating from the time of the original claim include diagnoses of diabetes mellitus and coronary artery disease, the record does not indicate that these disabilities are associated with service.  The service treatment records are completely negative for signs or symptoms associated with these disabilities.  The Veteran has not provided contentions in which he claims to have experienced symptoms or received treatment in service or until many years after discharge from service for either of these disabilities, and there is no evidence of such symptoms or treatment.  The McLendon criteria have not been met for these issues, and an examination is not required.  

The Veteran's VA treatment records have also been obtained.  The previous remand assisted the Veteran in submitting pertinent private medical records.  He has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (2016).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If diabetes mellitus or arteriosclerosis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence shows that the Veteran has current diagnoses of diabetes mellitus and coronary artery disease.  A March 2003 note from a private examiner states that the Veteran is diabetic and "cardiac" with multiple medications.  Diabetes mellitus and coronary atherosclerosis began to be included on the problem lists in VA treatment records in 2005.  A translation of a December 2005 note from the Veteran's private cardiologist states that he had initially evaluated the Veteran in January 2002.  He had a history of disabilities including coronary artery disease and diabetes mellitus, and he had undergone cardiac catheterization and angioplasty in May 2003.  Therefore, the initial criterion for service connection of a current diagnosis has been met for both diabetes mellitus and for a heart disability.  

However, the Board finds that the remaining criteria for service connection are not met for either the diabetes mellitus or the heart disability.  

The service treatment records for the Veteran's period of active service are completely negative for symptoms, signs, or diagnosis of diabetes mellitus or a heart disability.  An April 1991 Report of Medical Examination states that the Veteran's heart and endocrine systems were normal, and neither diabetes mellitus nor a heart disability were included in the summary of defects and diagnoses.  The Veteran answered "no" to a history of palpitation or pounding heart, heart trouble, and sugar or albumin in urine on a Report of Medical History he completed at that time.  The only diagnosis listed in the physician's summary was vitiligo.  The remaining service treatment records are also negative for a diagnosis of either disability.  March 1999 laboratory studies conducted on behalf of the National Guard show that the Veteran had high fasting blood sugar.  A repeat study on April 13, 1999 showed it was within normal limits.  There was no diagnosis of diabetes, nor was either test conducted during a period of ADT.  

The post service medical records are also negative for a diagnosis of diabetes mellitus or a heart disability during the first year after discharge from active service, or until several years after the Veteran's final period of ADT.  The initial evidence of these disabilities is the above-noted records showing treatment from 2002 and 2003, so they cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These disabilities have not been related to service by a competent medical opinion.  The Board recognizes the Veteran's sincere belief that his disabilities are the result of active service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's diabetes mellitus and heart disability requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  

Finally, the Board has considered the Veteran's written contentions that continuity of symptomatology be considered.  However, neither the Veteran nor anyone else has provided a description of the symptoms he believes are the result of his diabetes mellitus or heart disability during the period between discharge and the initial diagnoses, and these symptoms are not shown in any medical records from the period.  Continuity of symptomatology is not established for either diabetes mellitus or a heart disability.  In the absence of evidence of diabetes mellitus or a heart disability during service, and the absence of evidence that would establish a nexus between the current diagnoses and active service, the preponderance of the evidence weighs against the establishment of service connection for both disabilities.  


ORDER

Entitlement to service connection for a heart disability is denied. 

Entitlement to service connection for diabetes mellitus type II is denied. 


REMAND

The Veteran has not been afforded VA examinations of his claimed psychiatric disability, lumbar spine disability, or hypertension.  

The evidence includes diagnoses of depression in many locations, and one private examiner has also made diagnoses of post-traumatic stress disorder (PTSD) without relating this disability to service or even noting that there was military service.  The diagnosis of hypertension is also well established.  A July 2007 magnetic resonance imaging study (MRI) shows disc herniation and a disc bulge at L4-L5.  

The service treatment records are negative for complaints or diagnoses associated with a psychiatric disability.  However, a statement from the Veteran's sister asserts that she and her family noticed a change in the Veteran's personality after his return from deployment in Iraq for Operation Desert Storm.  A similar statement from the Veteran's wife has also been received.  Although they do not have the training to make a diagnosis of a psychiatric disability or relate such a disability to service, they are competent to describe the Veteran's personality and the timeframe in which a perceived change occurred.  Given that the Veteran has a current psychiatric diagnosis, that the record indicates the disability or signs and symptoms of disability may be associated with active service, and that the record does not contain sufficient information to make a decision on the claim, the Veteran should be scheduled for a VA psychiatric examination.  McLendon, 20 Vet. App. 79.  

The Veteran contends that he injured his back during service, and he asserts that he is entitled to the combat presumption.  He believes that as he was deployed in support of Operation Desert Storm, as this was a combat environment and as his injury occurred during this period, his current disability must be presumed to be due to active service.

The Board notes that the Veteran does not contend to have personally engaged in combat with the enemy.  While his complete service treatment records have not been obtained, his DD 214 confirms that he served in Southwest Asia from February 1991 to July 1991, and that he received the Southwest Asia Service Medal.  However, the Veteran's awards and decorations do not include the Combat Infantryman Badge or any other decoration that would suggest participation in combat.  He was assigned to a field service company, and his military occupational specialty was as a laundry and bath sergeant.  In the absence of evidence that would suggest the Veteran's personal participation in combat, he is not yet entitled to a presumption based on combat.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  

However, the Veteran does contend that he injured his back during his deployment in Iraq, and says that he was constantly treated with naproxen.  Furthermore, he contends that he has experienced low back symptoms ever since separation from service.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that his back disability may be related to service.  Therefore, the McLendon criteria have again been met, and the Veteran should be afforded a VA examination of his lumbar spine disability.  

Finally, the record shows that the Veteran's claim for service connection for hypertension was originally denied on the basis that this disability pre-existed his period of active duty and was not aggravated during that period.  

The record does show that on his February 1986 quadrennial examination for the National Guard, the Veteran's blood pressure was 130/100.  A repeat reading was obtained several days later which showed the blood pressure to be 110/95.  A diagnosis of hypertension was not entered.  

However, the Board observes that the Veteran was afforded his quadrennial examination in September 1990 just prior to entering active duty.  Hypertension was not diagnosed or otherwise noted on this examination, and his blood pressure was not recorded.  He denied a history of high blood pressure on the Report of Medical History obtained at that time.  

The service treatment records then include a blood pressure reading of 148/96 in an April 1991 Chronological Record of Medical Care.  The examiner did not enter a diagnosis of hypertension.  

Given that the Veteran has a current diagnosis of hypertension, and given that a high blood pressure reading was noted during active service, the Board finds that the McLendon criteria have again been met.  The Veteran should be afforded a VA examination to determine the etiology of his hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's military personnel records for his period of active duty from November 1990 to August 1991.  Of particular interest are any records that would tend to confirm that the Veteran participated in combat.  

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be provided to the examiner, and the examination report must indicate that it has been reviewed.  At the conclusion of the examination, the examiner should provide the following opinions: 

a) Does the Veteran have a current diagnosis of a psychiatric disability?  If so, what is that diagnosis or diagnoses?  

b) For each psychiatric disability that is diagnosed, state whether it is at least as likely as not that it was incurred due to service or due to a period of active duty for service.  

c) If the current diagnoses do not include depression or PTSD, examine these diagnoses in the record and opine whether they represent incorrect diagnoses, or whether they are disabilities that have resolved.  If the diagnoses were correct, state whether it is at least as likely as not that it was incurred due to service or due to a period of active duty for service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Schedule the Veteran for a VA examination of the lumbar spine.  The claims file must be provided to the examiner, and the examination report must indicate that it has been reviewed.  At the conclusion of the examination, the examiner should provide the following opinions: 

a) Does the Veteran have a current diagnosis of a lumbar spine disability?  If so, what is that diagnosis or diagnoses?  

b) For each lumbar spine disability that is diagnosed, state whether it is at least as likely as not that it was incurred due to service or due to a period of active duty for service.  

c) If the current diagnoses do not include disc herniation or a disc bulge at L4-L5, examine these diagnoses in the record and opine whether they represent incorrect diagnoses, or whether they are disabilities that have resolved.  If the diagnoses were correct, state whether it is at least as likely as not that it was incurred due to service or due to a period of active duty for service.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Schedule the Veteran for a VA examination of his hypertension.  The claims file must be provided to the examiner, and the examination report must indicate that it has been reviewed.  At the conclusion of the examination, the examiner should state whether it is as likely as not that the Veteran's current hypertension was incurred due to active service.  The significance, if any, of the April 1991 high blood pressure reading in service should be discussed.  

If the hypertension is not due to active service, determine whether it is as likely as not incurred due to a period of active duty for training.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


